Title: From George Washington to Brigadier General Alexander McDougall, 1 January 1777 [letter not found]
From: Washington, George
To: McDougall, Alexander

Letter not found: to Brigadier General Alexander McDougall, 1 Jan. 1777. The Paul C. Richards catalog no. 19, item 455, 1968, quoted the following from the LS: “I have the pleasure to inform you that your sons parole has been sent out to me, amongst others, who are exchanged for officers I have sent in to General Howe. General Maxwell has the proper orders for encouraging the Militia, to come in, and I hope he will be able to prevail on Colonel Vose’s men to continue a month or six weeks longer, as he will give them a bounty of ten dollars besides their pay . . . The great painstaking to prevent any communication with the people of the packets confirms the accounts we have from other quarters that there is every appearance of a War in Europe. . . .”